DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 2, 2022.  Claims 1 and 11 are amended.  Claims 2, 8, 12, 14, and 20 are cancelled.  Claims 1, 3-7, 9-11, 13, 15-19, 21, and 22 are pending.  Claims 1 and 11 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on May 2, 2022, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive.
With respect to independent claims 1 and 11, Applicant argues that Stamatiou, Ubillos, Venti, and Svendsen do not teach or suggest “separately editing each of the at least two existing video segments to obtain an individual editing effect of each of the at least two existing video segments; and adding the overall editing effect of the complete video to the individual editing effect of each of the at least two existing video segments to obtain a final editing effect of each of the at least two existing video segments.”  
Regarding Svendsen, Applicant argues that Svendsen Fig. 3 “merely involves that the overall editing is performed on the complete video but fails to disclose that the each segment is edited to obtain an editing effect of each segment and the overall editing effect of the complete video is added to the editing effect of the each segments,” or that “Svendsen merely involves the foundational content includes two video clips but fails to disclose that the two video clips are separately edited to obtain an editing effect of each clip.”  Applicant further appears to clarify that, while the clips may already contain effects without editing, nothing in Svendsen teaches segments that are further edited through a segment video editing mode to obtain an editing effect of each segment in addition to any other preexisting effects, and that any preexisting/inherent effects in the clips of Svendsen are “quite different from the editing effect of each segment in the present application.”  Examiner agrees that while Svendsen appears to teach applying effects to foundational content including a plurality of video clips, and further appears to teach that theme-based effects can be applied to foundational content in a cumulative manner (i.e. as cited with respect to paragraph 0076 of Svensen, where theme-based effects can be applied to foundational content in addition to theme-based effects which were previously applied), Svendsen does not appear to explicitly disclose “separately editing each of the at least two existing video segments to obtain an individual editing effect of each of the at least two existing video segments,” as is recited in the amended independent claims,  Therefore, this argument is persuasive.  
Applicant further argues, referring to a “Figure of the present application” (which Examiner notes does not appear to actually be included in the drawings of the present application), that “Fig. 3 of Svendsen discloses that the first adapted theme-based effect is applied to the two clips as a whole.  But, in the present application, the overall editing effect of the complete video is added to the editing effect of each segment,” and that Svendsen apparently does not disclose or suggest this feature.  
As noted above, at least paragraph 0076 of Svendsen teaches that “once an initial theme and/or theme-based effect is applied to the foundational content…an alternative theme and/or theme-based effect can be applied…in addition to, the initial theme and/or theme-based effect, thereby resulting in an alternative version of the theme-based foundational content,” where the foundational content includes a plurality of individual video clips, as shown in Fig. 3.  Moreover, Examiner notes that the claims only appear to require that the overall editing effect be added to the individual editing effect to obtain the final editing effect, but nothing in the claims appears to require that this combining, and the resulting final editing effect, be performed/applied to each individual video segment (perhaps contrary to the figure provided in Applicant’s arguments, which appears to show that the overall effect of the video is applied in some way to each individual segment).  For example, under the broadest reasonable interpretation of the claims as presently recited, the overall and individual effects are added in order to obtain the final effect, and the video segments are synthesized “with the final editing effect into the target video,” as opposed to obtaining a separate final editing effect for each of the individual video segments, and then synthesizing each of these individual video segments and their respective final editing effects into the target video.  Therefore, Svendsen does appear to generally teach that at least two existing video segments may each have an editing effect applied to them, and that an overall editing effect of a complete video (i.e. an additional/alternative theme-based effect) can be added to this (i.e. previously-applied) editing effect of each video to obtain a final editing effect of each of the at least two existing video segments.
However, as noted above, Svendsen does not appear to disclose an individual editing effect for each of the at least two existing video segments which is obtained from separately editing each of the at least two existing video segments.  Because Svendsen does not explicitly disclose the individual editing effect, it also does not disclose adding the overall editing effect of the complete video to the individual editing effect as is claimed in the independent claims.  Therefore, this argument is also persuasive, to the extent that Svendsen does not appear to explicitly disclose adding the overall editing effect to an individual editing effect which is obtained by separately editing the video segments.
Therefore, the previous rejections are withdrawn.  However, new grounds of rejection are provided below.

Information Disclosure Statement
The information disclosure statement filed on June 22, 2022 has been considered, and an annotated copy is provided with this office action.  Examiner notes that the information disclosure references “JP 2011124852,” and that this document was reviewed (and was also reviewed in a previous IDS submission).  
Examiner notes, however, that the bibliographic data and abstract of a different document, “JP 2012252536”, were also provided as a cover page on the “JP 2011124852,” document submitted.  However, no full version of the “JP 2012252536” was submitted, and the “JP 2012252536” does not appear to be listed on the IDS.  If Applicant wishes Examiner to review “JP 2012252536”, Examiner requests that Applicant provide the document (including at least an English abstract or other explanation of relevance) with a future IDS filing.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-7, 10, 11, 13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatiou (US 20160216871 A1) in view of Ubillos (US 20080155459 A1), further in view of Venti et al. (US 10891103 B1), further in view of Dittmer-Roche (US 20170236549 A1), further in view of Svendsen et al. (US 20170025153 A1).
With respect to claims 1, 11, and 13, Stamatiou teaches a device comprising a processor and a memory for storing executable instructions that when executed by the processor cause the device to perform a method (e.g. paragraph 0037, Fig. 1, mobile computing system 100 for capturing and sharing video content includes one or more processors 102 for executing instructions stored in one or more memories 104; paragraph 0076, instructions for causing machine to perform methodologies discussed; paragraph 0078, processing device 1502; paragraph 0080, data storage device 1518 is computer readable storage medium on which is stored one or more sets of instructions 1526; instructions may also reside within main memory 1504), a non-transitory computer-readable storage medium storing one or more programs which, when executed by the one or more processing devices, cause the one or more processing devices to perform the method (e.g. paragraph 0037, instructions stored in one or more memories 104; paragraph 0076, instructions for causing machine to perform methodologies discussed; paragraph 0078, processing device 1502; paragraph 0080, data storage device 1518 is computer readable storage medium on which is stored one or more sets of instructions 1526; instructions may also reside within main memory 1504), and the video acquisition method comprising: 
in response to a video selection request triggered by a user on a video selection interface acquiring at least two existing video segments selected by the user through the video selection interface, wherein the video selection interface is an interface which is switched from a different interface (e.g. paragraph 0040, Fig. 2A, user selecting UI element 212 to call up gallery 214 of video content and/or UI element 216 to initiate capture of new video content; paragraph 0043, Fig. 4, GUI 400 used to capture video content; paragraph 0046, Fig. 6, displaying a plurality of thumbnails of a plurality of previously captured video content segments; UI elements 608, 610; paragraph 0047, different segments of video content represented by UI elements 608, 610 captured by user pressing on UI element 606 while pointing camera at scene and then releasing; different segments represented in dock 612 used to display plurality of UI elements representing different segments of captured video content; paragraph 0049, order of segments can be rearranged by user, user selecting segment and dragging to different position; deleting segments so they are not included in single video file, etc.; see also similar interfaces in Figs. 7 and 8 and their associated descriptions; paragraph 0053, Fig. 8, user can edit order of different segments within video file by rearranging UI elements 804-808 in dock 812; paragraph 0054, user can remove UI elements from dock 812; paragraph 0057, Fig. 9, GUI 900 used to display plurality of previously captured video content segments and edit into single file; i.e. where GUIs 600, 700, 800, and 900 including UI elements representing previously captured video segments, which are selected by user via rearranging and deletion operations for inclusion or non-inclusion in a single file, is displayed as a result of utilizing the video capture interface to capture the video segments (i.e. displaying dock 612, 712, 812, 912 after user capturing video segments using video capture interfaces), and where the video capture interface is displayed as a result of a user selection of a corresponding UI element on a message composition interface as shown in Fig. 2A); and 
synthesizing, based on a preset video duration and a video editing mode, the at least two existing video segments into a target video through a video editing interface, wherein the target video has a duration less than or equal to the preset video duration (e.g. paragraph 0049, different segments of captured video content combined into single video file; paragraph 0052, Fig. 8, GUI 800 used to edit previously captured video segments; paragraph 0053, user can edit the order of the segments within the video file; video content segments combined into single video file; duration of single video file limited to predetermined amount of time; sum of durations of the plurality of different video content segments limited to the predetermined amount of time; paragraph 0054, user deleting segments from inclusion; paragraph 0057, Fig. 9, GUI 900 used to edit previously captured video segments; combining segments into single file; paragraph 0059, describing Fig. 11, GUI 1100 displayed for editing video content as a consequence of selecting UI element indicating completion of composing single video file or as a consequence of user selecting individual video content segment for editing; paragraph 0060, user trimming length of selected content, etc.; paragraph 0061, user indicating trimming process is complete, returning to GUI 600, 800, etc.; i.e. each individual video content segment may be edited, such as by trimming its length prior to inclusion in the single video file, or the single video file itself may be edited, such as by trimming its length, rearranging constituent segments, etc.; therefore, the final single video file is synthesized based on both applied user edits either to the single video as a whole or its individual segments, and the predetermined duration for the video);
wherein the video editing interface comprises a first video editing interface and a second video editing interface (e.g. paragraph 0052, describing interface of Fig. 8 for editing previously-captured video segments into a single video file; paragraph 0057, describing interface of Fig. 9 for editing previously-captured video segments;  paragraph 0058, Fig. 10, similar; paragraph 0059, describing the interface of Fig. 11 for editing single/individual video content segment ), 
the first video editing interface is an interface which is switched from the video selection interface and is used to edit the at least two existing video segments (e.g. paragraph 0040, selecting user interface element 216 to initiate capture of video content, gallery 214 of content to be appended to message; paragraph 0052, Fig. 8, interface used to capture content, also editing previously captured video segments; paragraph 0053, video content segments represented by elements 804, 805, 808 combined into single video file; user can edit order of segments; automatically limiting durations of plurality of segments based on predetermined amount of time; paragraph 0054, user removing/deleting items/video segments; paragraph 0057, Fig. 9; paragraph 0058, Fig. 10; i.e. where Figs. 8-10 are video editing interfaces for capturing content and editing a plurality of previously captured video content segments which may be switched to as a result of a corresponding selection within gallery 214 of previously captured content, including selection to initiate capture of content), and
the second video editing interface is an interface which is switched from the first video editing interface or the video selection interface and is used to edit one of the at least two existing video segments (e.g. paragraph 0059, describing Fig. 11, GUI 1100 displayed for editing video content as a consequence of selecting UI element indicating completion of composing single video file or as a consequence of user selecting individual video content segment for editing; i.e. a user selecting a single video content segment from the video selection interface, such as of Figs. 6, 7, 8, and 10, causes the interface of Fig. 11 to be displayed, where this interface is used to edit the individual video segment);
wherein video editing mode comprises an overall video editing mode and a segment video editing mode (e.g. paragraphs 0052-0054, describing Fig. 8, paragraph 0057, describing Fig. 9, paragraph 0058, describing Fig. 10, paragraphs 0059-0060, describing Fig. 11, as cited above, where in a first mode/set of interfaces, such as shown in Figs. 8-10, user may apply various edits to the plurality of video segments included in the video as a whole, and a second mode/interface, such as shown in Fig. 11, in which the user can also apply edits to a selected individual content segment).
Stamatiou does not explicitly disclose that the video request is a video multi-selection request generated when a multi-selection control in the video selection interface is clicked by a user.  However, Ubillos teaches that the video request is a video multi-selection request generated when a multi-selection control in the video selection interface is clicked by a user (e.g. paragraph 0041, describing Fig. 4A, user interface control button activated, segments of video clips can be selected; video clips 200 displayed as thumbnail groups 210 comprising one or more thumbnails 205; user can activate check button 405 using cursor; paragraph 0042, user can select more than one segment form the same or different video clips after activating check button 405; check button deactivated after selecting segments of video clips; user can activate check button select first position, click and drag mouse to second position, release the mouse at the second position, and deactivate the check button 405; in between activation and deactivation, user can select one or more segments; user presented with modes, first mode allowing user to manually activate and deactivate the check button 405 so that user can select multiple segments of video clips for editing).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Stamatiou and Ubillos in front of him to have modified the teachings of Stamatiou (directed to video capture and sharing, including combination of multiple separate video clips into a single video clip based on user selections), to incorporate the teachings of Ubillos (directed to systems and techniques for editing video clips using video editing software) to include the capability to detect, within the video selection interface (i.e. of Stamatiou, in which GUI representations of multiple video clips may be rearranged, deleted, etc., designating their selection for inclusion into a single video file), a single user input selecting a plurality of GUI representations of video clips/entities, such as an input clicking on a displayed control for permitting the user to select multiple video clips at once.  One of ordinary skill would have been motivated to perform such a modification in order to provide the user with various advantages such as allowing a user possessing a large repository of video clips to identify segments by scanning across thumbnail groups, allowing the user to perform coarse editing operations on all the video clips, etc., including by allowing a user to select more than one segments of video clips depending on the user’s editing requirements as described in Ubillos (paragraph 0010, 0042).
Stamatiou and Ubillos do not explicitly disclose:
that the different interface which the video selection interface is switched from is a music detail interface, 
that the synthesizing is performed using an audio of the music selection interface as background music of the target video.
However, Venti teaches:
that the different interface which the video selection interface is switched from is a music detail interface (e.g. col. 21 line 55-col. 22 line 7, user searching, default search page is for music; found music displayed on screen; each song listing includes name of artist, song title, album thumbnail, and start a post button 452; tapping on start a post button 452 in a specific song listing prompts the computer to direct the user to new post screen 464, with the selected song already chosen; col. 23 lines 3-62, describing Figs. 35-37; i.e. as shown in Fig. 35, new post GUI screen 464 includes visual media library display 472 which comprises a scrollable display of user device’s media library and when user finds a video to share in the post, user may tap on the video in the media library display 472; screen 464 also includes add song bar 470 which prompts the computer to display the add song GUI 488 as shown in Fig. 36; in add song GUI 488, user can search for a song and then select a song from the resulting results list by tapping on it, where tapping on the song prompts the computer to associate the chosen song with the chosen visual media and direct the user back to the initial new post GUI 464 (i.e. including media library display 472); to clarify, the add song GUI 488 of Fig. 36 is considered to be analogous to a music detail interface, where selection of a song to be associated with a video in the music detail interface causes the interface to be switched to a post editing interface which includes a media library display including a plurality of videos for selection by the user and is therefore analogous to a video selection interface; in addition the post editing interface may be switched to from a music search and song selection screen, which is also analogous to a music detail interface, following user’s selection of a start post button associated with a specific song), 
that the synthesizing is performed using an audio of the music selection interface as background music of the target video (e.g. col. 7 lines 13-35, user selecting visual media/video from user’s device or external source; user selects song to be paired with the selected visual media from user’s device or external source; uploading selection and assigning URL, uploading song URL, pairing URLs of selected visual media and selected song; selected media and song are streamed simultaneously to user’s device; col. 23 lines 55-56, computer associating chosen song with the chosen visual media; i.e. where combining/pairing video content and song content, including pairing associated URLs, such that the video and song are simultaneously streamed to a user device is analogous to synthesizing of a video using selected audio as background music).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Stamatiou, Ubillos, and Venti in front of him to have modified the teachings of Stamatiou (directed to video capture and sharing, including combination of multiple separate video clips into a single video clip based on user selections) and Ubillos (directed to systems and techniques for editing video clips using video editing software), to incorporate the teachings of Venti (directed to a music based social networking application which allows users to pair video to musical works for sharing) to include the capability to incorporate a user interface for the user to specify music details to be associated with a video, where a video selection interface (i.e. of Stamatiou and Ubillos) is switched to from the interface for specifying music details, and where the music selected by the user is used as background music of a synthesized target video created by the user, such as by pairing/associating information related to the music with information related to the video.  One of ordinary skill would have been motivated to perform such a modification in order to address the unmet need for a social networking platform that changes the way fans and friends share and discover new music as described in Venti (col. 1 lines 43-45).
Stamatiou, Ubillos, and Venti do not explicitly disclose wherein synthesizing the at least two existing video segments into a target video comprises separately editing each of the at least two existing video segments to obtain an individual editing effect of each of the at least two existing video segments.  However, Dittmer-Roche teaches wherein synthesizing the at least two existing video segments into a target video comprises:
performing overall editing on a complete video synthesized from the at least two existing video segments to obtain an overall editing effect of the complete video (e.g. paragraph 0068, user adjusting parameters having to do with effects applied when video is played back, further described with respect to Fig. 8; paragraph 0076, Fig. 8, effects may be applied after second media items are combined; effect G may be applied to entire edited, composite video to produce a final video; examples of effect G include effects which help artistically unify the entire edited video, including color/contrast filter effects, effects simulating an artistic style or particular filming method, effects providing an overlay, effects enhancing aspects of the video, entertaining effects related to text/colors/images/sprites, or effects including distortions applied to the entire image; i.e. the user may provide inputs adjusting parameters related to effects applied to a video, including effects which are to be applied to the entire video, analogous to providing an overall editing effect of the complete video (where Fig. 8 shows an overall effect G to be applied to obtain the final video, which may be specified by the user’s input/parameter adjustment relating to this effect));
separately editing each of the at least two existing video segments to obtain an individual editing effect of each of the at least two existing video segments (e.g. paragraph 0068, user adjusting parameters having to do with effects applied when video is played back, further described with respect to Fig. 8; paragraph 0076, Fig. 8, effects may be added to individual second media items, such as A and B of Fig. 8; paragraph 0077, effects A and B may be, for example, effects for conforming the videos to standardized looks, such as color correction, rotation/scaling transformations, etc.; i.e. the user may also provide inputs adjusting parameters related to effects applied to individual media items/clips which are included within the composite video, analogous to the user separately editing two video clips/segments to obtain individual editing effects of the segments (where Fig. 8 shows individual effect A applied to video 1 and individual effect B applied to video 2, such that each of video 1 and video 2 have an individual editing effect resulting from the user’s inputs/parameter adjustments relating to the effects));
adding the overall editing effect of the complete video to the individual editing effect of each of the at least two existing video segments to obtain a final editing effect of each of the at least two existing video segments, and synthesizing each of the at least two existing video segments with the final editing effect into the target video (e.g. paragraph 0072, describing Fig. 8, to build the composite video, taking selected, partitioned synchronized videos from each onset and concatenating them; composite video made by concatenating selected videos in order; see also Fig. 7, showing composite video 740; i.e. as shown in Fig. 8, individual segments and their respective effects are combined into intermediates, and then these are combined into an edited video, and then the overall effect G is applied, resulting in the target video which includes a final effect resulting from the combination of effects as applied to the individual videos (i.e. application of scaling and rotation to individual videos, for example) with overall effects (i.e. various effects such as filters, etc., to artistically unify the entire edited video, for example) which applies to all video segments as they are synthesized into the complete/final video).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Stamatiou, Ubillos, Venti, and Dittmer-Roche in front of him to have modified the teachings of Stamatiou (directed to video capture and sharing, including combination of multiple separate video clips into a single video clip based on user selections), Ubillos (directed to systems and techniques for editing video clips using video editing software), and Venti (directed to a music based social networking application which allows users to pair video to musical works for sharing), to incorporate the teachings of Dittmer-Roche (directed to automated video editing) to include the capability for the user to perform overall editing to be applied to a complete video which is created from multiple video segments, in order to obtain an overall effect (i.e. as taught by Dittmer-Roche, where a user may adjust effect parameters, including effect parameters for effects which are to apply to a concatenated video as a whole, such as by artistically unifying the video), and in addition to perform separate editing of each included video segment in order to obtain individual effects for each video segment (i.e. as taught by Dittmer-Roche, where a user may adjust effect parameters, including effect parameters which apply to each separate/individual video segment, such as scaling or rotation effects to be applied to an individual clip), and to add the overall effect to the individual effects in order to obtain a final (i.e. concatenated/combined) effect for the combined/concatenated video, and to concatenate all of the individual video segments, and the individual and overall effects, in order to obtain the target video.  One of ordinary skill would have been motivated to perform such a modification in order to provide techniques for video editing that require little/reduced user intervention compared to prior art methods, which are time consuming, require manual inspection and attention to detail, and bookkeeping to maintain synchronization between audio and video as described in Dittmer-Roche (paragraphs 0013-0017).
Stamatiou, Ubillos, Venti, and Dittmer-Roche do not explicitly that the overall editing is performed on a complete video preliminary synthesized from the at least two existing video segments (i.e. while Dittmer-Roche teaches the user providing inputs to adjust effects parameters which are applied at the complete video, as opposed to individual component video, level, and that the complete video is synthesized from individual component videos, it does not teach that this complete video is preliminarily synthesized).  However, Svendsen teaches performing overall editing on a complete video preliminary synthesized from the at least two existing video segments to obtain an overall editing effect of the complete video and, additionally teaches adding the overall editing effect of the complete video to the individual editing effect of each of the at least two existing video segments to obtain a final editing effect of each of the at least two existing video segments, and synthesizing each of the at least two existing video segments with the final editing effect into the target video (e.g. paragraph 0007, applying theme-based effects to one or more portions of content;  paragraph 0008, applying theme-based effects/theme to foundational content; paragraph 0009, after theme-based effect applied to foundational content, generating from the theme-based foundational content a rendered theme-based content product; paragraph 0048, foundational content comprising a sequence of video clips; paragraph 0050, layers of theme-based effects; paragraph 0052, preparing copy of latest version of foundational content; when content editor client desires to apply theme/modification, it does so using the copy of the latest version of the foundational content; paragraph 0053, client directly modifying copy of latest version of foundational content and subsequently sending modifications applied to the copy to the server which can update the latest version of the foundational content with the received modification; paragraph 0053, continuing to apply themes/modify foundational content; paragraph 0069, applying themes and modifying foundational content; paragraph 0073, foundational content comprising set of video clips; user intends to apply theme to foundational content; paragraph 0074, once theme/effect selected for application, engines can directly apply selected theme/effect to the foundational content; when directly applying theme/effect to foundational content, engine can generate the rendered theme-based content product from foundational contents as provided by the theme-based effects content editing engine; alternatively, applying selected theme/effect to the foundational content and then providing the theme-based foundational content that results; paragraph 0075, utilizing lower quality content/effects when applying themes, etc., such as for preview purposes when the foundational content is being actively edited; eventually generating a higher quality version of the foundational content, the rendered theme-based content product, when user has concluded previewing/editing; paragraph 0076, once initial theme/effect is applied to foundational content, alternative theme/effect applied in addition to the initial theme/effect, resulting in alternative version of the theme-based foundational content; paragraph 0084, applying theme and modifying content by receiving copy of latest version of foundational content, applying theme to the received copy, uploading the theme-applied copy to server so that the theme application can be applied to the latest version of the foundational content stored at the server; paragraph 0086, describing Fig. 3, application of theme-based effect to foundational content; foundational content comprising video clips and transitions, possibly additional content portions; paragraph 0087, once theme-based effect is applied to foundational content, resulting theme-based foundational content may be similar to that of timeline 308; paragraph 0093, describing Fig. 6, client side user interface for theme based effects content editing; copy of foundational content is enhanced/modified at client using themes, such as a preview version, and the enhanced/modified content is uploaded to the server, such as for updating the latest version of the foundational content and final rendering of the foundational content into a rendered content product; paragraph 0097, Fig. 6 user interface having controls for loading foundational content, editing it, applying themes to it, etc.; paragraph 0098, dragging and dropping clips and transitions into foundational content; paragraph 0102, user applying theme to foundational content and then previewing the resulting theme-based foundational content; paragraph 0107, Fig. 7, user interface for selecting theme for application to foundational content; i.e. where foundational content comprised of a plurality of video clips may include a plurality of video clips to which existing effects have already been applied (such as previously applied effects as discussed in paragraph 0076 and/or transition effects as discussed in paragraph 0086), and the user may further choose to apply a theme, including effects, to the plurality of video clips, as shown in Fig. 3, analogous to an overall editing effect, and this theme and its associated effects are then directly applied to the working/preview copy of the foundational content as discussed in at least paragraph 0093, analogous to a preliminarily synthesized complete video, where the application of the overall theme to the individual clips already having applied effects results in a final editing effect of the individual clips within the foundational content (as shown in Fig. 3), and then these effects are subsequently uploaded to a server for updating of the latest version of the foundational content and final rendering into a rendered content product, analogous to synthesizing two existing video segments with the final editing effect into the target video).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Stamatiou, Ubillos, Venti, Dittmer-Roche, and Svendsen in front of him to have modified the teachings of Stamatiou (directed to video capture and sharing, including combination of multiple separate video clips into a single video clip based on user selections), Ubillos (directed to systems and techniques for editing video clips using video editing software), Venti (directed to a music based social networking application which allows users to pair video to musical works for sharing), and Dittmer-Roche (directed to automated video editing), to incorporate the teachings of Svendsen (directed to a theme-based effects multimedia editor) to include the capability to apply a theme, including associated theme effects, to foundational content, where the foundational content is comprised of a plurality of clips each having editing effects applied (i.e. as the result of a previous operation, such as an individual effect applied to each clip separately as taught by Dittmer-Roche) in the form of a preview/working copy of the foundational content, where the theme and associated effects are applied to the foundational content as a whole, resulting in a combination/aggregation of effects applied to the individual clips, such as respective previously applied effects of each clip (i.e. as taught by Dittmer-Roche) in combination with effects associated with the theme applied to every clip in the foundational content, where the resulting combination/aggregation of individual and overall effects is subsequently provided in order to update a latest version of the foundational content (i.e. master/original versions of the clips comprising the foundational content) and generate a final rendering of the foundational content including the theme and associated effects into a rendered content product.  One of ordinary skill would have been motivated to perform such a modification in order to augment content with thematic elements while preserving the underlying content being presented, and augment/enhance the ability of foundational content to tell a story as described in Svendsen (paragraphs 0005, 0050).
With respect to claims 3 and 15, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 1 and 11 as previously discussed, and Stamatiou further teaches wherein in a case where the video editing mode is the overall video editing mode (e.g. user editing via UIs 600, 700, 800, 900 as discussed above by rearranging segments, deleting segments, etc., or user editing single video content file via GUI 1100 as described in paragraph 0060), synthesizing, according to the preset video duration and the video editing mode, the at least two existing video segments into the target video that has the duration less than or equal to the preset video duration comprises: 
synthesizing the at least two existing video segments into a continuous video that has a duration less than or equal to the preset video duration based on the preset video duration (e.g. paragraph 0049, different segments of captured video content combined into single video file; segments of captured content played sequentially in single video file, in order as arranged by user; paragraph 0053, video content segments combined into single video file; duration of single video file limited to predetermined amount of time; sum of durations of the plurality of different video content segments limited to the predetermined amount of time; paragraph 0057, combining segments into single file); and 
acquiring an editing operation to the continuous video by a user on a video editing interface and using the edited continuous video as the target video (e.g. paragraph 0060, once the single video content file has been selected for editing, GUI 1100 displayed, user can interact with UI element 1104 to trim the length of the selected content, such as by selecting start and end frame and selecting UI element 1106 to indicate user is finished with editing process; trimming length of video content; paragraph 0061, once user has selected start and end frame of trimmed video content of single video file, selecting UI element 1106 to indicate process complete, calling up new GUI for adding information to message sent when single video content file attached; i.e. user selecting single video content file comprised of selected video content segments, and applying trimming operation to the single video content file, where the trimmed single video content file will be used as the target video sent attached to a message).
With respect to claims 4 and 16, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 1 and 11 as previously discussed, and Stamatiou further teaches wherein in a case where the video editing mode is the segment video editing mode (e.g. user editing individual video content segment via GUI 1100 as described in paragraph 0060), synthesizing, according to the preset video duration and the video editing mode, the at least two existing video segments into the target video that has the duration less than or equal to the preset video duration, comprises: 
acquiring an editing operation to one of the at least two existing video segments at each time by a user on a video editing interface (e.g. paragraph 0060, user interacting with UI element 1104 to trim length of selected content, i.e. individual video segment, by selecting start and end frames and then selecting UI element 1106 to indicate user is finished with editing process); and 
synthesizing, based on the preset video duration, the edited at least two existing video segments into the target video that has the duration less than or equal to the preset video duration (e.g. paragraph 0049, different segments of captured video content combined into single video file; paragraph 0053, video content segments combined into single video file; duration of single video file limited to predetermined amount of time; sum of durations of the plurality of different video content segments limited to the predetermined amount of time; paragraph 0057, combining segments into single file; paragraph 0059, user selecting UI element 1030 in GUI 1000 in indicate user has finished composing the single video content file from segments; paragraph 0061, once user has selected start and end frame of trimmed video content of individual video content segment, selecting UI element 1106 to return to GUI such as GUI 600, 800, 1000, in which plurality of video segments including trimmed video content segment are displayed; i.e. after the user has edited, such as by trimming, an individual video content segment via GUI 1100, the display may return to GUI 600 which now displays the edited segment along with the other content segments, and user may select a UI element indicating completion of composition of the single video file, causing the system to combine the content segments including the edited segment into the single video file, where the combining is also based on a predetermined duration for the single video file).
With respect to claims 5 and 17, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 3 and 15 as previously discussed, and Stamatiou further teaches wherein the video editing interface is provided with a video preview area, and the video preview area is configured for effect preview during video editing (e.g. paragraph 0059, Fig. 11, GUI 1100 used for editing and playing back video content; paragraph 0060, UI element 1104 may display a predetermined number of frames of the selected video content, user may scroll backward and forward in the fames of content, etc.; i.e. where the UI element 1104 itself provides a preview of the video being edited, including selected start and end frames of the video; see also area 1102 of Fig. 11 which appears to display a frame of the video being edited, where similar portions 602 of Fig. 6, 802 of Fig. 8  are described as being utilized for displaying playback/frames of selected previously-captured video content in paragraphs 0048, 0055; i.e. area 1102 of Fig. 11 appears to be another area of the GUI which is utilized for previewing video content during video editing).
With respect to claims 6 and 18, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 1 and 11 as previously discussed, and Stamatiou further teaches wherein an editing operation in the video editing mode comprises at least one of a clipping operation, a play speed editing operation, a resolution editing operation, a played picture rotation operation, a video deletion operation or a display effect adding operation (e.g. paragraph 0060-0061, trimming length of selected content, completing trimming process).
With respect to claims 7 and 19, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 1 and 11 as previously discussed, and Stamatiou further teaches wherein synthesizing, based on the preset video duration, the at least two existing video segments into the target video that has the duration less than or equal to the preset video duration (i.e. as previously cited) comprises: 
synthesizing, according to a selection order of the at least two existing video segments, the at least two existing video segments into the target video that has the duration less than or equal to the preset video duration (e.g. paragraph 0049, different segments of captured video content combined into single video file; segments of captured video content played sequentially in order in which they appear in dock 612; order can be rearranged by user; paragraph 0053, user editing order of segments within single video file by rearranging UI elements; video content segments combined into single video file; duration of single video file limited to predetermined amount of time; sum of durations of the plurality of different video content segments limited to the predetermined amount of time; paragraph 0057, combining segments into single file).
With respect to claims 10 and 22, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 1 and 11 as previously discussed, and Stamatiou further teaches the method further comprising: 
switching from a video editing interface to the video selection interface in response to detecting an editing abandoning request, wherein a selection state of the at least two existing video segments by the user is maintained on the video selection interface (e.g. paragraph 0061, once user has selected start and end frame of trimmed video content of individual video content segment, selecting UI element 1106 to return to GUI such as GUI 600, 800, 1000, in which plurality of video segments including trimmed video content segment are displayed; i.e. after user, operating the video  editing interface of Fig. 11, selects the “done” element 1106, the display returns/switches to video selection interface GUI 600 which now displays the edited segment along with the other content segments, where selection of a “done” element in order to exit video editing and return to a selection screen is analogous to detecting an editing abandoning request, where after the selection of the “done” element, the previous GUI for video selection is displayed including the plurality of video content segments/clips which are to be included in the single video file, analogous to maintaining a selection state of the video segments).
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen, further in view of Chen et al. (US 20180268870 A1).
With respect to claims 9 and 21, Stamatiou in view of Ubillos, further in view of Venti, further in view of Dittmer-Roche, further in view of Svendsen teaches all of the limitations of claims 1 and 11 as previously discussed.  Stamatiou does not explicitly disclose wherein a duration of each of the at least two existing video segments selected by the user is greater than or equal to a duration threshold.  However, Chen teaches wherein a duration of each of the at least two existing video segments selected by the user is greater than or equal to a duration threshold (e.g. paragraphs 0153-0155, in process of recording target video, when recording duration is not greater than minimum recording duration, such as less than or equal to three seconds, prompting user that video is too short to generate video clip; when greater than minimum recording duration, prompting user that video is long enough and recording may be stopped; referring to Fig. 13, if it is determined that recording duration is not greater than minimum preset recording duration, such as less than or equal to three seconds, performing step 1306; i.e. as shown in Fig. 13 S1306, S1307, and S1308, when a user records a video, if the duration is less than the minimum duration, the system either waits until more recording is performed and the video duration becomes greater than the minimum duration or the recording is cancelled; therefore, videos recorded by the system have a duration which is greater than a minimum duration/threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Stamatiou, Ubillos, Venti, Dittmer-Roche, Svendsen, and Chen in front of him to have modified the teachings of Stamatiou (directed to video capture and sharing, including combination of multiple separate video clips into a single video clip based on user selections), Ubillos (directed to systems and techniques for editing video clips using video editing software), Venti (directed to a music based social networking application which allows users to pair video to musical works for sharing), Dittmer-Roche (directed to automated video editing), and Svendsen (directed to a theme-based effects multimedia editor), to incorporate the teachings of Chen (directed to a video recording method and apparatus for a mobile terminal) to include the capability to detect, while the user is recording videos, the duration of the videos and only save/store the recorded videos when their respective duration is greater than a preset minimum, such that videos available to and selected by the user (i.e. using the system of Stamatiou) each have a duration which is greater than the minimum duration.  One of ordinary skill would have been motivated to perform such a modification in order to overcome limitations of prior art systems, such as systems which do not have a function of recording video clips played online as described in Chen (paragraphs 0003-0004).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gregg (US 9578256 B1) teaches building video sequences using intermediate videos, incorporating a plurality of effects applied to individual media objects, reference objects, and the intermediate video object (see, e.g., abstract; Figs. 2, 5, and 8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 217